        Case 2:20-cr-00089-GMN-EJY Document 38 Filed 11/19/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Akila Chappell-Hersh

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00089-GMN-EJY
12                  Plaintiff,                           STIPULATION TO MODIFY
13                                                       CONDITIONS OF RELEASE
            v.
                                                         (First Request)
14   AKILA CHAPPELL-HERSH,                               (Expedited Treatment Requested)
15                  Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Brett Ruff, Assistant
18   United States Attorney, counsel for the United States of America, and Raquel Lazo, Assistant
19   Federal Public Defender, counsel for Akila Chappell-Hersh, that the Court modify his
20   conditions of release.
21          The Stipulation is entered into for the following reasons:
22          1.      On May 13, 2020, the Court ordered Mr. Chappell’s release on a personal
23   recognizance bond with certain conditions, including a travel restriction to Clark County,
24   Nevada. ECF No. 8.
25          2.      On November 19, 2020, Mr. Chappell pleaded guilty pursuant to a plea
26   agreement. He was continued on his current terms of supervision. ECF No. 34. Prior to his
        Case 2:20-cr-00089-GMN-EJY Document 38 Filed 11/19/20 Page 2 of 3




 1   hearing, Mr. Chappell had consulted with his Pretrial Services officer regarding his desire to
 2   travel to Southern California for his brother’s funeral. He was advised by his officer that he
 3   needed to request permission to travel from the Court. Mr. Chappell neglected to bring the
 4   matter to defense counsel’s attention until after the plea hearing.
 5          3.      Mr. Chappell wishes to travel to Southern California for his brother’s funeral
 6   from November 23-24, 2020.
 7          4.      Defense counsel has spoken with Pretrial Services concerning this issue. Pretrial
 8   Services confirmed to defense counsel that Mr. Chappell has been compliant with the terms of
 9   his release. Pretrial Services has no opposition as long as Mr. Chappell supplies them with his
10   travel itinerary and the address where he will be staying while in California.
11          5.      The government has no objection to this requested modification.
12          6.      This matter is being requested on an expedited basis because the proposed travel
13   is this weekend.
14           This is the first stipulation to modify conditions of release filed herein.
15          DATED this 19th day of November, 2020.
16    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
17
18    By /s/ Raquel Lazo                               By /s/ Brett Ruff
19    RAQUEL LAZO                                      BRETT RUFF
      Assistant Federal Public Defender                Assistant United States Attorney
20
21
22
23
24
25
26
                                                       2
         Case 2:20-cr-00089-GMN-EJY Document 38 Filed 11/19/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:20-cr-00089-GMN-EJY
 4
                    Plaintiff,                                                ORDER
 5
            v.
 6
     AKILA CHAPPELL HERSH,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that Mr. Chappell’s condition of release be modified
11   to allow for Mr. Chappell to travel outside Clark County Nevada to Southern California.
12
            IT IS FURTHER ORDERED that Mr. Chappell provide his travel itinerary, including
13
     the location where he will be staying, to his Pretrial Services officer prior to his travel.
14
15
16
17                                                      IT IS SO ORDERED.

18                                                                 18 day of November, 2020
                                                        Dated this ____
19
20
                                                        ___________________________
21                                                      Gloria M. Navarro, District Judge
22                                                      UNITED STATES DISTRICT COURT

23
24
25
26
                                                        3
